As of November 16, 2004

C. Michael Powell
c/o Conexant Systems, Inc.
100 Schulz Drive
Red Bank, NJ 07701

Re: Retention and Separation Agreement

Dear Mike:

This will confirm our agreement, that subject to the terms set forth below, you
(1) have resigned as Senior Vice President and Chief Operating Officer and
Acting General Manager, DSL of Conexant Systems, Inc. (together with its
Affiliates, “Conexant” or the “Company”) and have resigned as an officer or
director of any subsidiaries of the Company effective as of the date set forth
on the first page of this Agreement (the “Effective Date”), (2) will remain as
an active non-executive employee of the Company during the Employment Period (as
defined in Section 1 below), and (3) will remain available to provide consulting
services to the Company during the Consulting Period (as defined in Section 1
below). In consideration of your willingness to remain employed with the Company
during the Employment Period and provide services during the Consulting Period,
this Retention and Separation Agreement (the “Agreement”) will define the terms
of your continued employment with and separation from the Company. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in Section 22 of the Agreement.



  1.   Reporting Relationship, Duties and Responsibilities. From the Effective
Date through December 31, 2004 (the “Employment Period”), you will continue to
serve as an active non-executive employee of the Company. In your capacity as an
active non-executive employee of the Company, you will report directly to the
President of the Company. During the Employment Period it is agreed that you
will focus on (a) supporting and assisting in the orderly transition of your
current responsibilities to the person identified by the Company who will assume
these responsibilities on or prior to your departure, and (b) such other tasks
as may be reasonably requested of you, from time-to-time, by the Chief Executive
Officer. Beginning January 1, 2005, you will no longer be an employee of the
Company. From January 1, 2005 through March 31, 2005 (the “Consulting Period”),
you will continue to make yourself available to provide consulting services to
the Company at such times and upon such terms and conditions as the Company
shall reasonably request.



  2.   Compensation and Benefits. During the Employment Period and the
Consulting Period, the Company shall continue to pay you your current annual
base salary of $360,000 per annum, which will be paid to you in accordance with
the Company’s normal payroll procedures. During the Employment Period, you will
continue to be eligible to participate in the applicable employee benefits
generally made available to other similarly situated employees. During the
Consulting Period, you will be eligible for continued health and welfare
benefits in accordance with Section 4 below. On or about December 31, 2004, the
Company shall pay you for your accrued vacation and floating day benefits (as of
November 22, 2004, you have 139.2 hours of accrued but unused vacation benefits
and 6.0 hours of accrued but unused floating day benefits).



  3.   Severance Payment and Bonus Award. Provided that you execute the General
Release described in Section 11 below, you shall be eligible upon the expiration
of the Revocation Period (as defined in the General Release) to receive the
following amounts each of which will be payable in a lump sum in cash (a) a 2004
bonus award in the amount of $189,000 (calculated based on a target bonus of 70%
of your base salary multiplied by 9/12) payable on or before December 31, 2004
(or the Release Effective Date (as defined in Exhibit A), if later), (b) an
additional bonus award in the amount of $252,000 (calculated based on a target
bonus of 70% of your base salary) payable on or before December 31, 2004 (or the
Release Effective Date, if later), (c) an amount equal to $270,000 payable on or
about March 31, 2005 (calculated based on the total amount of your base salary
otherwise payable for the period from April 1, 2005 through December 31, 2005),
and (d) an amount payable on or about March 31, 2005 required to cover the cost
of your continued health benefits for the period from April 1, 2005 through
September 30, 2006.



  4.   Welfare Benefits. During the 12-month period following the Termination
Date (as defined in Section 8 below) (the “Continuation Period”), you will
continue to be eligible to participate in the health and welfare benefit
programs of the Company (exclusive of any equity program, equity-based
compensation, incentive or bonus compensation or vacation benefits, none of
which will accrue or be payable during the Continuation Period) in which you
participated immediately prior to the Termination Date, (or, to the extent such
benefits cannot be so provided, the Company shall make a cash payment to you in
an amount sufficient (on an after-tax basis) to allow you to obtain comparable
benefits for such period), unless and until you receive any such or similar
benefits while employed in any capacity by any other employer during the
Continuation Period. Notwithstanding the foregoing, for the period from April 1,
2005 through September 30, 2006, you agree (a) to elect such continued coverage
in accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) and the terms of the applicable plans, (b) to submit
required premium payments for such coverage in accordance with COBRA and the
terms of such plans, and (c) acknowledge and agree that such coverage will run
concurrently with the Company’s obligations under COBRA and applicable state
law.



  5.   Stock Options. In consideration of the terms hereof (including, without
limitation, your agreement to remain employed through December 31, 2004 and your
execution of the General Release described in Section 11 below), each
outstanding option to purchase the Company’s common stock held by you on the
Termination Date shall become fully vested and exercisable on the Termination
Date. Subject to adjustment pursuant to Section 9 below, you will have a period
of two years days after the Termination Date to exercise any and all of your
Company stock options. In the event that you do not exercise any or all of your
stock options during such two-year period, all Company stock options will
terminate unexercised upon the expiration of such period.



  6.   Expense Reports. The Company will reimburse you for any unreimbursed
reasonable business expenses incurred by you prior to the Termination Date,
pursuant to the Company’s reimbursement policies, provided that you present all
expense reports to the Company in accordance with such policies.



  7.   Withholding Taxes and Other Deductions. The Company shall withhold from
any payments due to you under this Agreement any applicable United States
federal, state or local taxes and such other deductions as are prescribed by
law.





  8.   Term. Unless your employment with the Company is terminated early
pursuant to Section 9 or extended by mutual agreement of the parties, you will
cease to be an employee of the Company on December 31, 2004 (the “Termination
Date”).



  9.   Early Termination. You understand that if you elect to terminate the
Employment Period before December 31, 2004, you will have a reduced period of
one year after the Termination Date to exercise any and all of your Company
stock options.

10. Noncompetition; Nonsolicitation; Confidentiality.

(a) Noncompetition. You acknowledge that in the course of your employment with
the Company and its Affiliates and their predecessors, you have and will
continue to become familiar with the trade secrets of, and other confidential
information concerning, the Company and its Affiliates and their predecessors,
that your services have been and will be of special, unique and extraordinary
value to the Company and its Affiliates and their predecessors and to the
Company’s ability to accomplish its purposes and to successfully pursue its
business plan. Therefore, and in further consideration of the compensation being
paid to you hereunder, you agree to the extent permitted by applicable law that,
during the Employment Period and for a period of twelve months following the
termination of your employment with the Company (the “Restricted Period”), you
shall not directly or indirectly own, manage, control, participate in, consult
with, render services for, or in any manner engage in any Restricted Business in
any country where the Company or its Affiliates conducts business; provided,
however, that passive investments amounting to no more than three percent of the
voting equity of a business shall not be prohibited hereby. “Restricted
Business” shall mean any business competing with any business or business plans
of the Company or its Affiliates or their predecessors with respect to which you
have or have had substantial direct involvement as of or at any time prior to
termination of your employment with the Company. The parties acknowledge that as
of the date of this Agreement, your substantial direct involvement has been
limited to the Company’s xDSL business.

(b) Non-Solicitation/No-Hire. During the Restricted Period, you shall not
directly or indirectly through another entity or otherwise (i) solicit, attempt
to hire, induce or attempt to induce any employee of the Company or any
Affiliate to leave the employ of the Company or such Affiliate, or in any way
willfully interfere with the relationship between the Company or any Affiliate
and any employee thereof; (ii) employ or engage as a consultant any person who
is or was employed by the Company during the previous 12 month period, provided,
however that this sentence shall not apply to any person whose employment by the
Company was terminated by the Company as a result of layoff or reduction in
force; or (iii) induce or attempt to induce any customer, supplier, licensee or
other business relation of the Company or any Affiliate to cease doing business
with the Company or such Affiliate, or in any way interfere with the
relationship between any such customer, supplier, licensee or other business
relation and the Company or any Affiliate.

(c) Information. You acknowledge that the information, observations and data
obtained by you concerning the business and affairs of the Company and its
Affiliates and their predecessors during the course of your performance of
services for, or employment with, any of the foregoing persons (whether or not
compensated for such services) are the property of the Company and its
Affiliates, including information concerning acquisition opportunities in or
reasonably related to the business or industry of the Company or its Affiliates
of which you become aware during such period. Therefore, you agree that you will
not at any time (whether during or after the Employment Period) disclose to any
unauthorized person or, directly or indirectly, use for your own account, any of
such information, observations, data or any Work Product (as defined below) or
Copyrightable Work (as defined below) without the Company’s consent, unless and
to the extent the aforementioned matters become generally known to and available
for use by the public other than as a direct or indirect result of your acts or
omissions to act or unless required or compelled to do so by law, subpoena or
court order. You agree to deliver to the Company at the termination of your
employment, or at any other time the Company may request in writing (whether
during or after the Employment Period), all files, memoranda, notes, plans,
records, reports and other documents, regardless of the format or media (and
copies thereof), relating to the business of the Company and its Affiliates and
their predecessors (including, without limitation, all Company files, business
plans and forecasts, acquisition prospects, computer recorded information,
customer lists, tangible property (including, without limitation, computers,
cellular phones, key cards, credit cards, identification badges, and keys) and
contact information) which you may then possess or have under your control.

(d) Intellectual Property. You acknowledge that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports, trade
secrets, know-how, ideas, computer programs, and all similar or related
information (whether or not patentable) that relate to the actual or anticipated
business, research and development or existing or future products or services of
the Company or its Affiliates or their predecessors that are conceived,
developed, made or reduced to practice by you while employed by the Company or
its Affiliates or any of their predecessors (“Work Product”) belong to the
Company, and you hereby assign, and agree to assign, all of your rights, title
and interest in and to the Work Product to the Company. Any copyrightable work
(“Copyrightable Work”) prepared in whole or in part by you in the course of your
work for any of the foregoing entities shall be deemed a “work made for hire”
under the copyright laws, and the Company shall own all rights therein. To the
extent that it is determined, by any authority having jurisdiction, that any
such Copyrightable Work is not a “work made for hire,” you hereby assign and
agree to assign to the Company all your rights, title and interest, including,
without limitation, copyright in and to such Copyrightable Work. You shall
promptly disclose such Work Product and Copyrightable Work to the Company and
perform all actions (at the Company’s expense) reasonably requested by the
Company (whether during or after the Employment Period) to establish and confirm
the Company’s ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

(e) Enforcement. You acknowledge that the restrictions contained in this
Section 10 are reasonable and necessary, in view of the nature of the Company’s
business, in order to protect the legitimate interests of the Company, and that
any violation thereof would result in irreparable injury to the Company. If, at
the time of enforcement of this Section 10, a court holds that the restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum duration, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum duration, scope and area permitted by law. If the
provisions of this Section 10 shall be deemed illegal by any jurisdiction, the
provisions in this Section 10 shall be deemed ineffective within such
jurisdiction. Because your services are unique and because you have access to
confidential information, the parties hereto agree that money damages would be
an inadequate remedy for any breach of any provision of this Agreement.
Therefore, in the event of a breach or threatened breach by you of any provision
of this Agreement, the Company may, in addition to other rights and remedies
existing in its favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).



  11.   Release. As a condition to the Company’s severance payment and bonus
award under Section 3 or any related benefits under Sections 4 or 5 hereof, you
shall execute a General Release substantially in the form as set forth in
Exhibit A. Such payments and benefits to be provided hereunder shall become
payable after the expiration of the Revocation Period (as defined in the General
Release).

12. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company or its Affiliates to or for your benefit as a result
of the merger of Concentric Sub, Inc., a wholly owned subsidiary of the Company,
with and into GlobespanVirata, Inc. on February 27, 2004 (the “Merger”) (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 12) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by you with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”) as a result of the
Merger, then you shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by you of all taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, you
retain an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 12(a), if
it shall be determined that you are entitled to a Gross-Up Payment, but that the
Payments do not exceed 110% of the greatest amount (the “Reduced Amount”) that
could be paid to you such that the receipt of Payments would not give rise to
any Excise Tax, then no Gross-Up Payment shall be made to you and the Payments,
in the aggregate, shall be reduced to the Reduced Amount.

(b) Subject to the provisions of Section 12(c), all determinations required to
be made under this Section 12, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte & Touche
LLP or such other nationally recognized public accounting firm agreed to by you
and the Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and you within 15 business days of the receipt
of notice from you that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 12, shall be paid by the Company to you within five days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and you. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 12(c) and you thereafter are required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for your benefit.

(c) You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten business days after you are informed in writing of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. You shall not pay such claim prior to the
expiration of the 30-day period following the date on which you give such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies you in writing
prior to the expiration of such period that it desire to contest such claim, you
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold you harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 12(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct you to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and you agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs you to pay such claim
and sue for a refund, the Company shall advance the amount of such payment to
you, on an interest-free basis and shall indemnify and hold you harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of you with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Further, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and you shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(d) If, after the receipt by you of an amount advanced by the Company pursuant
to Section 12(c), you become entitled to receive any refund with respect to such
claim, you shall (subject to the Company’s complying with the requirements of
Section 12(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by you of an amount advanced by the Company pursuant to
Section 12(c), a determination is made that you shall not be entitled to any
refund with respect to such claim and the Company does not notify you in writing
of its intent to contest such denial of refund prior to the expiration of
30 days after such determination, then such advance shall be forgiven and shall
not be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.



  13.   Neutral Reference. Upon any inquiry from your subsequent employer, or
from any prospective employer with whom you have applied for employment,
regarding your prior employment with the Company, the Company will provide such
inquiring employer with only the following information: (a) your initial date of
employment with the Company and its predecessor; (b) your last date of
employment with the Company; and (c) the last positions you held.



  14.   Return of Property. Upon termination of your employment with the
Company, you will promptly return to the Company (and not deliver to any other
person or entity) any and all Company property that you have in your possession
or under your control. Such property includes, without limitation, computer
hardware and software, electronic equipment, keys, identification cards, files,
notes, records, reports, customer and business information, and other documents
or materials relating to the Company’s business (and all copies thereof). With
respect to your laptop computer provided by the Company (Sharp Model PC-MM20,
Serial Number 40000543), you will immediately return such laptop to the Company
so that the Company may review the contents of, and files saved on, the
computer. You will not, and will not cause any third-party to, delete or copy
any files or programs from such computer before turning it over to the Company,
and you represent and warrant that you have not already done so. The Company
will then delete certain files and programs that it believes you should no
longer have access to (“Company Proprietary Information”). Following this
“cleaning” of the computer, the laptop computer will be returned to you for your
own personal use. Thereafter, you will be entitled to keep the computer
permanently; provided, however, that if any Company Proprietary Information is
inadvertently left on the computer following such “cleaning”, you agree not to
use any such Company Proprietary Information and will keep such Company
Proprietary Information confidential.



  15.   Notices. All notices, demands, requests or other communications required
or permitted to be given or made hereunder shall be in writing and shall be
delivered or mailed by first class registered or certified mail, postage
prepaid, addressed as follows:

(a) If to the Company:

Conexant Systems, Inc.
4000 MacArthur Boulevard
West Tower
Newport Beach, CA 92660
Attention: Senior Vice President, Chief Legal Officer and Secretary



  (b)   If to you, at the address on the books and records of the Company at the
time of such notice, or to such other address as may be designated by either
party in a notice to the other.

Each notice, demand, request or other communication that shall be given or made
in the manner described above shall be deemed sufficiently given or made for all
purposes (i) three days after it is deposited in the U.S. mail, postage prepaid,
(ii) on the second business day following the delivery of the notice to an
internationally recognized commercial overnight delivery service, or (iii) at
such time as it is delivered to the addressee (with the return receipt, the
delivery receipt, the answer back or the affidavit of messenger being deemed
conclusive evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.



  16.   Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to your continued employment with the Company and any of
its Affiliates and the termination thereof, and supersedes any and all
agreements, oral or written, with respect thereto (other than the “Invention
Agreement,” “Business Practices Guidelines” and/or “Employee Guide” signed or
expressly acknowledged by you in writing to which you agree to continue to be
bound), including, but not limited to, the Employment Agreement dated as of
January 15, 2004, between you and the Company, and your participation in any
severance policy, bonus plan, or similar type of policy, plan or program with
the Company, in which you will cease to participate, and any offer letters or
other employment terms and conditions, which are hereby superseded and rendered
null and void.



  17.   Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto.
Neither the waiver by either of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any such provisions, rights or privileges hereunder.



  18.   Non-Disparagement. Except where obliged to do so to comply with any
legal or regulatory requirement, you agree that following termination of
employment you will not make any derogatory or disparaging comments about the
Company or any of its officers, shareholders or employees.



  19.   Cooperation. Following termination of your employment, for whatever
reason, you shall cooperate with the Company and be reasonably available to the
Company with respect to continuing or future matters arising out of your
employment or any other relationship with the Company, whether such matters are
business-related, legal or otherwise. You shall be compensated for such services
at hourly rates approximately equal to your weekly salary divided by forty. It
is agreed that (a) the Company will provide you with reasonable advance notice
regarding these activities, and (b) any requests made hereunder by the Company
will be made in good faith and will not unreasonably interfere with your duties
to any subsequent employer.



  20.   Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of New Jersey.



  21.   Jurisdiction and Venue. Each suit, action or proceeding arising out of
or relating to this Agreement, the subject matter hereof or thereof, the
performance by the parties of their obligations hereunder or thereunder or the
claimed breach hereof or thereof, whether brought at law or in equity and
whether based in tort, contract or otherwise, shall be brought in the federal or
state courts located in New Jersey, and each of the parties to this Agreement
hereby submits with regard to any such suit, action or proceeding for itself and
in respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts and of the appropriate appellate courts
therefrom. Each of the parties hereto hereby irrevocably waives, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
such suit, action or proceeding (a) any claim that it is not personally subject
to the jurisdiction of such courts for any reason other than the failure to
lawfully serve process, (b) that it or its property is exempt or immune from
jurisdiction of any such court of from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
(c) that the suit, action or proceeding in any such court is brought in an
inconvenient forum, (d) that the venue of such suit, action or proceeding is
improper, (e) that this Agreement or the subject matter hereof or thereof may
not be enforced in or by such courts or (f) any right to a trial by jury which
is hereby waived. Each party hereto agrees that process in any such suit, action
or proceeding may be served on such party anywhere in the world, whether within
or without the jurisdiction of such courts and that service of process on such
party as provided in Section 15 shall be deemed effective service of process on
such party.

22. Definitions.

“Affiliates” means any entity directly or indirectly controlling or controlled
by or under common control with the Company. For purposes of this definition,
“control” means the power to direct the management and policies of such entity,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meaning correlative to the
foregoing.

Please sign both copies of this letter below, indicating your acceptance, and
return one copy for our files.

Very truly yours,

CONEXANT SYSTEMS, INC.

/s/ Michael H. Vishny



         

By: Michael H. Vishny

Senior Vice President, Human Resources

AGREED as of the date first above
Written

/s/ C. Michael Powell
   
C. Michael Powell

1

EXHIBIT A – GENERAL RELEASE

FOR AND IN CONSIDERATION OF certain separation benefits set forth in the letter
agreement to which this General Release is attached, I, C. Michael Powell,
agree, on behalf of myself, my heirs, executors, administrators, and assigns, to
release and discharge Conexant Systems, Inc. (the “Company”), and its current
and former officers, directors, employees, agents, owners, subsidiaries,
predecessors, divisions, affiliates, parents, successors, and assigns (the
“Company Released Parties”) from any and all manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever (“Losses”) which I, my heirs,
executors, administrators, and assigns have, or may hereafter have, against the
Company Released Parties or any of them arising out of or by reason of any
cause, matter, or thing whatsoever from the beginning of the world to the date
hereof, including without limitation, my employment by the Company and the
cessation thereof, my Employment Agreement made as of January 15, 2004 with the
Company (the “Employment Agreement”) and any predecessor employment agreements,
all matters arising under any federal, state, or local statute, rule, or
regulation, or principle of contract law or common law, including but not
limited to, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, 29 U.S.C. §§ 2101 et seq., the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. §§ 201 et seq., the Family and Medical Leave Act of 1993, as
amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the National Labor Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq.,
the New Jersey Law Against Discrimination, as amended, N.J. Stat. Ann. §§ 10:5-1
et seq., the New York State Human Rights Law, as amended, N.Y. Exec. Law §§ 290
et seq., the New York City Human Rights Law, as amended, N.Y.C. Admin. Code §§
8-101 et seq., and any other equivalent federal, state, or local statute;
provided, however, that I do not release or discharge the Company Released
Parties (i) from any Losses arising under the ADEA which arise after the date on
which I execute this General Release, (ii) from any claims for benefits in which
I am vested that I may have under the terms of any of the Company’s benefit
plans applicable to me or (iii) from any claims for a breach by the Company of
its obligations under the Retention and Separation Agreement dated as of
November 16, 2004 between me and the Company. It is understood that nothing in
this General Release is to be construed as an admission on behalf of the Company
Released Parties of any wrongdoing with respect to me, any such wrongdoing being
expressly denied.

I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act. I understand that as a result of
executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with my employment or with the
termination of such employment.

I affirm that I have not filed, and agree, to the maximum extent permitted by
law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Company Released Parties before any
federal, state, or local agency, court, or other body relating to my employment
or the cessation thereof, and agree not to voluntarily participate in such a
proceeding. However, nothing in this General Release shall preclude or prevent
me from filing a claim with the Equal Employment Opportunity Commission that
challenges the validity of this General Release solely with respect to my waiver
of any Losses arising under the ADEA on or before the date on which I execute
this General Release.

In connection with this General Release, I acknowledge having received an
Information and Disclosure Statement provided pursuant to Section 7(f)(1)(H) of
the ADEA.

I acknowledge that I have forty-five (45) days in which to consider whether to
execute this General Release. I understand that such 45-day consideration period
may be waived by me and that I may execute this General Release prior to the
expiration of such consideration period. I understand that upon my execution of
this General Release, I will have seven (7) days after such execution in which I
may revoke my execution of this General Release (the “Revocation Period”). In
the event of revocation, I must present written notice of such revocation to
Michael H. Vishny at the Company, 4000 MacArthur Boulevard, West Tower, Newport
Beach, CA 92660, Fax (949-483-9462).

If seven (7) days pass without receipt of such written notice of revocation,
this General Release shall become binding and effective on the eighth day (the
"Release Effective Date").

2

This General Release shall be governed by the laws of the State of New Jersey
without giving effect to its conflict of laws principles.

     
/s/ C. Michael Powell
   
  12/6/04
   

C. Michael Powell Date

                         
STATE OF NEW JERSEY
    )                            :ss.:

COUNTY OF _Monmouth_____
    )                  
 
                        On the _6th__ day of ___December___ in the year 2004,
before me, the undersigned, personally appeared C. MICHAEL
POWELL, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is
subscribed to the within instrument, and acknowledged to me
that he executed the same in his individual capacity, and
that by his signature on the instrument he executed such
instrument, and that such individual made such appearance
before the undersigned.
                 

 
          /s/ Donna M. Grizzle               Notary Public


3